DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the claim objection to claim 8 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant's arguments regarding the specification objections have been fully considered but they are not persuasive. Applicant argues that the Examiner has not cited to any authority that would require the use of identification numbers for the cited items.  The Examiner disagrees.  The subsequent objection to the drawings highlights 37 CFR 1.83(a) as the source of objection to the items.  While not mentioned in the same paragraph as the specification objection, the correlation is easily discerned.  The Examiner further notes that as this is an objection rather than a rejection, the Examiner need not cite to specific statute in making the objection.  Further discussion concerns the lack of identification numbers in particular – without an item number to ascribe to the parts, the drawings cannot be analyzed by the Examiner in a way in which interpretation is clear.  
Applicant's arguments regarding the drawing objections have been fully considered but they are not persuasive.  Applicant makes several arguments.  
1)  Applicant submits that the drawings do in fact depict these features on page 10, line 15.  Applicant than assigns item numbers to these items (supposedly taken from the specification).  This is not accurate.  The cited item numbers are not actually assigned to the items in question.  Rather, the Applicant makes certain assumptions concerning the encoders and the conveyor sensors that are not supported by the specification.  Citing to the conveyance system, 124, and the conveyors, 24, DOES NOT provide adequate identification of the encoders and the conveyance sensors.  

2) Applicant further argues that the items in question are in fact represented in the form of a graphical drawing symbol or labeled representation.  This is not accurate, in that this form of representation refers to a specific type of drawing done intentionally to highlight certain features.  There is no evidence that the items in question are intended to be represented in this fashion, nor are there any drawings that would meet this requirement.  
Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: the following items do not possess any identification number so as to identify these items in the drawings;
-	Claim 7 - At least one conveyor sensor;
-	Claim 8 – an encoder of the conveyor sensor;
-	Claim 8 – a plurality of encoders of the conveyor sensor;
  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the;
Claim 7 - At least one conveyor sensor;
Claim 8 – an encoder of the conveyor sensor;
Claim 8 – a plurality of encoders of the conveyor sensor;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padros, (US 2015/0174848) in view of Sullivan, (US 2006/0075329).

Regarding claim 1, Padros discloses: A packaging system comprising: 
a conveyance system ([0010] “The system includes a conveyance deck upon which the continuous web is transported”) configured to receive objects and to convey the objects through the packaging system, wherein spacing between the objects is non-uniform as the objects are received by the conveyance system (The infeed and imaging systems of Padros utilize a system that identifies and tracks each individual article passing through the system.  As such, the spacing between each of the objects becomes irrelevant.  A uniformly spaced system of objects would be handled in the same fashion as a non-uniformly spaced system.  This can be seen in the discussion of the imaging and tracking system -  [0060] “Once the camera 26 captures and stores an image (i.e., commonly referred to as frame grabbing), conventional edge detection algorithms process the digital image data. In the described embodiment, the algorithms determine the edge location of the content material 212E, the edge location of the envelope 412E (indicative of the edge location of the sealing adhesive 612E) and the separation distance therebetween. Examples of these separation distances are shown in FIG. 3 as dimensions LE.sub.GAP and TE.sub.GAP”); 

a package forming system (Fig. 1, wrapping system 300) configured to feed a packaging material ([0041], “the wrapping system 300 receives wrapping material 412 from the wrapping material preparation modules 400”) to form a tube of the packaging material ([0042], “a tube-shaped wrap 412T is formed around the content material 212”) and further configured to seal the tube of the packaging material around the objects to form packages of the packaging material around the objects ([0043], “the tube-shaped wrapping material 412T is compressed by a triage of press rollers 330 to produce a strip 412S of sealed mailpiece envelopes”); and 

a tracking system (Padros - FIG. 5, “content material detection system 100”, additionally the “position control system 800”  – both systems are described in detail in paragraphs [0057-0071]) configured to track locations of the objects as the objects are conveyed through the packaging system on the conveyance system, wherein the tracking system is configured to track locations of the objects independently of any marks on the packaging material ([0058], “The displacement of individual envelopes 14 are tracked along the feed path FP using conventional photocell event/encoder based means (not shown) enabling both images to be captured at the proper envelope locations to provide the two desired leading and trailing edge regions of interest, LE.sub.ROI, TE.sub.ROI.”).

Padros does not explicitly disclose: wherein the tracking system is configured to track locations of the objects before the objects enter the tube, while the objects are in the tube, and after the packages are formed by sealing the tube of the packaging material around the objects.

Sullivan teaches: wherein the tracking system (Fig. 1, control system 130) is configured to track locations of the objects (Fig. 1, consumer units 112 as per [0023], candy bars) before the objects enter the tube ([0023], candy bars may be arranged into boxes), while the objects are in the tube, and after the packages are formed (Paragraph [0031] discusses the tracking of a single unit through all of these phases - “An example of use of streaming data is marking of contest information on units. For example, a marking may be made on each unit (e.g., inside the wrapper) that indicates whether that unit is a "winner." In such applications, it may be important to carefully control which markings are made, for example, to make sure that there is only a single winner and to keep track of the distribution of the winning unit.”) by sealing the tube of the packaging material around the objects.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging, labeling and tracking systems of the packaging system in accordance with the Sullivan design, thereby combining prior art elements to achieve a predictable result.  The benefit of this system is that it allows for the identification of any marked product at any time during the packaging process.  An example of this is discussed in paragraph [0031], in that it allows for the tracking of a winning candy bar in the Sullivan system at any time during the packaging process.


Regarding claim 2, Padros further discloses: an infeed scanner (Fig. 5, optical imaging system 20) configured to detect an infeed location of each of the objects as the objects are fed through an infeed portion (Fig. 1, feeder 210) of the conveyance system ([0010] “The system includes a conveyance deck upon which the continuous web is transported”).

Regarding claim 3, Padros further discloses: the infeed scanner (Fig. 5, optical imaging system 20) is configured to detect the infeed location of each of the objects by detecting a leading edge and a trailing edge of each of the objects as the objects are fed through the infeed portion of the conveyance system ([0058] “the optical imaging system 20 includes a camera system 22 disposed on one side of a wrapped envelope 14 and a light source 26 disposed on the other side of the wrapped envelope 14. The camera system 33 captures two images of each wrapped envelope 14 while the envelope 14 is in motion. The two captured images are shown in FIG. 3 as the leading edge and trailing edge regions of interest LE.sub.ROI and TE.sub.ROI, respectively.”).

Regarding claim 4, Padros further discloses: the tracking system (Padros - FIG. 5, “content material detection system 100”, additionally the “position control system 800”  – both systems are described in detail in paragraphs [0057-0071]) is configured to calculate a longitudinal length of each of the objects based on the leading edge and the trailing edge of each of the objects ([0060] “Once the camera 26 captures and stores an image (i.e., commonly referred to as frame grabbing), conventional edge detection algorithms process the digital image data. In the described embodiment, the algorithms determine the edge location of the content material 212E, the edge location of the envelope 412E (indicative of the edge location of the sealing adhesive 612E) and the separation distance therebetween. Examples of these separation distances are shown in FIG. 3 as dimensions LE.sub.GAP and TE.sub.GAP”).

Regarding claim 5, Padros further discloses: the package forming system (Fig. 1, wrapping system 300) is configured to seal the tube of the packaging material ([0041], “wrapping material 412”) around one of the objects at locations based on the longitudinal length of the one of the objects (Paragraph [0060] explicitly describes the use of the imaging system 20 to measure the location of the leading and trailing edges and the subsequent locating of the sealing adhesive, which is the location of the tube seal, thus meeting the claim limitation).

Regarding claim 39, Padros discloses: A packaging system comprising: 
a conveyance system ([0010] “The system includes a conveyance deck upon which the continuous web is transported”) configured to receive objects (Fig. 5, content material 212), wherein spacing between the objects is non-uniform as the objects are received by the conveyance system; 

a package forming system (Fig. 1, wrapping system 300) configured to feed a packaging material ([0041], “the wrapping system 300 receives wrapping material 412 from the wrapping material preparation modules 400”) to form a tube of the packaging material ([0042], “a tube-shaped wrap 412T is formed around the content material 212”) and to form transverse seals in the tube of the packaging material; and 

a tracking system (Padros - FIG. 5, “content material detection system 100”, additionally the “position control system 800”  – both systems are described in detail in paragraphs [0057-0071])  configured to track locations of the objects as the objects are conveyed through the packaging system on the conveyance system; 

wherein the conveyance system is configured to feed the objects into the tube of the packaging material ([0041] “In FIG. 2, the wrapping system 300 receives content material from the input conveyor 280 and phase nip roller 810 of the position control system 800.”); 

wherein at least one of the objects is located between two of the transverse seals (Fig. 5, location of the sealing adhesive 612E) to form a package of the packaging material around the at least one of the objects (Fig. 5 clearly shows a package with end seals and the object within); 

wherein the tracking system (Padros - FIG. 5, “content material detection system 100”, additionally the “position control system 800”  – both systems are described in detail in paragraphs [0057-0071]) is configured to track the locations of the objects at least by tracking the location of the at least one of the objects while the at least one of the objects is inside of the tube of the packaging material and inside of the package ([0078] “For all of these examples, the cut quality marks 141, 142, etc. can be printed such that they will appear on the exterior or the interior of the envelopes when the envelope is folded and assembled. If the mark is on the exterior of the envelope then camera 100 will capture the image of the mark relative to the envelope edge. If the mark is on the interior of the envelope, then the light source 26 can project light through the envelope, such that the mark can be detected through the envelope, similar to the manner in which the light source 26 and camera 100 are used to detect mail piece contents, as described above.”); 
wherein the packaging system is configured to pass the package to a downstream package handling system ([0012] “The system preferably includes an outsort station downstream of the imaging device”) and to communicate, to the downstream package handling system, the location of the at least one object (as the object is in the package, there is no question as to the location of the object).

Padros does not explicitly disclose: wherein the tracking system is configured to track locations of the objects before the objects enter the tube, while the objects are in the tube, and after the packages are formed by sealing the tube of the packaging material around the objects.

Sullivan teaches: wherein the tracking system (Fig. 1, control system 130) is configured to track locations of the objects (Fig. 1, consumer units 112 as per [0023], candy bars) before the objects enter the tube ([0023], candy bars may be arranged into boxes), while the objects are in the tube, and after the packages are formed (Paragraph [0031] discusses the tracking of a single unit through all of these phases - “An example of use of streaming data is marking of contest information on units. For example, a marking may be made on each unit (e.g., inside the wrapper) that indicates whether that unit is a "winner." In such applications, it may be important to carefully control which markings are made, for example, to make sure that there is only a single winner and to keep track of the distribution of the winning unit.”) by sealing the tube of the packaging material around the objects.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging, labeling and tracking systems of the packaging system in accordance with the Sullivan design, thereby combining prior art elements to achieve a predictable result.  The benefit of this system is that it allows for the identification of any marked product at any time during the packaging process.  An example of this is discussed in paragraph [0031], in that it allows for the tracking of a winning candy bar in the Sullivan system at any time during the packaging process.

Regarding claim 40, Padros further discloses: the packaging system is configured to determine that the package is flawed ([0011] “An imaging device is positioned downstream of the cutter to optically image each of the individual envelopes. The imaging device captures image data indicative of a cut quality mark on the individual envelopes. A controller receives image data from the imaging device and compares an actual dimension of an imaged cut quality mark with an expected dimension of a cut quality mark. An error signal is produced if the difference is not within a predetermined tolerance.”); and 

the packaging system is further configured to communicate, to the downstream package handling system, an indication that the package is flawed ([0012] “The system preferably includes an outsort station downstream of the imaging device. The controller causes defective envelopes to be outsorted in response to the error signal”, [0080] “The preferred corrective action is that defective envelopes are outsorted when they reach outsort module 180”).

Regarding claim 41, Padros further discloses: the downstream package handling system is configured to sort the package from other packages that are not flawed based at least on the location of the package and the indication that the package is flawed received from the packaging system ([0012] “The system preferably includes an outsort station downstream of the imaging device. The controller causes defective envelopes to be outsorted in response to the error signal”, [0080] “The preferred corrective action is that defective envelopes are outsorted when they reach outsort module 180”).

Regarding claim 42, Padros further discloses: the packaging system is configured to determine that the package is flawed is based on at least one of a determination that the package is lacking one of the objects, a determination that the package includes an extra one of the objects, a faulty reading of a label on the package, a lack of a label on the package, an improper dimension of the package, a transverse seal on the package that crosses a graphic region, a user input indicating that the package is flawed, or any combination thereof (The following error detection system would satisfy the claim limitation as either a faulty reading of a label, an improper dimension of the package, or a user input that the package is flawed (by inputting that an incorrect cut quality mark is an error) -  [0011] “An imaging device is positioned downstream of the cutter to optically image each of the individual envelopes. The imaging device captures image data indicative of a cut quality mark on the individual envelopes. A controller receives image data from the imaging device and compares an actual dimension of an imaged cut quality mark with an expected dimension of a cut quality mark. An error signal is produced if the difference is not within a predetermined tolerance.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Padros, (US 2015/0174848), in view of Sullivan, (US 2006/0075329), in further view of Francioni, (US 5,351,464).

Regarding claim 6, the modified Padros discloses the device of claims 1 and 4.  

The modified Padros does not explicitly disclose: the infeed scanner is further configured to generate a height indication for each of the objects as the objects are fed through the infeed portion of the conveyance system; 

the height indication for an object includes at least one of an indication whether any portion of the object exceeds a predetermined height an indication of a height of the leading edge of the object and a height of the trailing edge of the object, or a height profile of the object from a transverse side of the object; and 

the package forming system is configured to seal the tube of the packaging material around one of the objects at locations based on a combination of the longitudinal length of the one of the objects and the height indication of the one of the objects.

Francioni teaches: the infeed scanner  (Fig. 5, optical imaging system 20) is further configured to generate a height indication (Francioni - Figs. 3-4, detector 30) for each of the objects as the objects are fed through the infeed portion of the conveyance system (Francioni - Figs. 3-4 show the location of the detector 30 at the infeed portion of the conveyor); 

the height indication for an object includes at least one of an indication whether any portion of the object exceeds a predetermined height (the knowledge of the height of the object, H1 and H2, provide the indicated information in accordance with this limitation.  Knowing the height would indicate whether the height exceeds a predetermined height.  Furthermore, it is indicated in Col. 6, lines 17-49 that the purpose of the Francioni detector was to find differences of the height from the baseline – “it is not so important to identify precisely the height of each individual product P1, P2 to be wrapped as to be able to identify variations in the dimensions (typically the heights of the products)”) an indication of a height of the leading edge of the object and a height of the trailing edge of the object, or a height profile of the object from a transverse side of the object; and 

the package forming system is configured to seal the tube of the packaging material around one of the objects at locations based on a combination of the longitudinal length of the one of the objects and the height indication of the one of the objects (Francioni provides explicit discussion of the use of the length and the height of the objects in order to calculate the correct wrapping solution (the discussion of this occurs primary in Column 8 in its entirety).  This discussion includes a mathematical analysis of the formulas used to pack the object using the height indicator and the length in order to achieve an optimally sealed object).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Padros, (US 2015/0174848), in view of Sullivan, (US 2006/0075329), in further view of Heaney, (US 4,722,168).

Regarding claim 7, Padros discloses the device of claims 1 and 2.  

Padros does not explicitly disclose: at least one conveyor sensor configured to detect movements of the conveyance system; 

wherein the tracking system (Padros - FIG. 5, “content material detection system 100”, additionally the “position control system 800”  – both systems are described in detail in paragraphs [0057-0071])  is configured to track locations of the objects as the objects pass through the packaging system on the conveyance system based on a combination of the infeed location of each of the objects and the movements of the conveyance system detected by the at least one conveyor sensor.

Heaney teaches: at least one conveyor sensor (Heaney - Fig. infeed encoder 46) configured to detect movements of the conveyance system; 

wherein the tracking system (Padros - FIG. 5, “content material detection system 100”, additionally the “position control system 800” – both systems are described in detail in paragraphs [0057-0071])  is configured to track locations of the objects as the objects pass through the packaging system on the conveyance system based on a combination of the infeed location of each of the objects and the movements of the conveyance system detected by the at least one conveyor sensor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Padros, (US 2015/0174848), in view of Sullivan, (US 2006/0075329), in view of Heaney, (US 4,722,168), in further view of Ishii, (US 2004/0154270).

Regarding claim 8, the modified Padros discloses: the at least one conveyor sensor (Heaney - Fig. infeed encoder 46).

The modified Padros does not explicitly disclose: a plurality of encoders configured detect movements of each of a plurality of conveyor belts in the conveyance system.

Ishii teaches: a multiplicity of conveyors (Ishii – branch conveyors 58a, 58b, 58c).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the infeed conveyor system of Padros with the multiplicity of infeed conveyors as taught by Ishii, thereby combining prior art elements to achieve a predictable result.  The benefit of using several infeed conveyors is that the operator is able to increase the amount and type of objects being handled by the system.  Furthermore, should a single conveyor fail, there exist other paths that can still allow the system to function.  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Padros, (US 2015/0174848), in view of Sullivan, (US 2006/0075329), in further view of Wood, (US 10,063,814).

Regarding claim 43, the Padros discloses the device of claim 39.  

Padros does not explicitly disclose: the packaging system is communicatively coupled to the downstream package handling system via one or more of a serial connection, a communication bus, a wired network, or a wireless network.

Wood teaches: the packaging system is communicatively coupled to the downstream package handling system via one or more of a serial connection, a communication bus, a wired network, or a wireless network (Wood – as seen in Fig. 4, the analysis unit, 602, connects all of the systems of the device, including packaging and handling systems.  As discussed in Col. 24, lines 12-23, a communications interface of the analysis unit 602 uses a wireless network to transmit this data – “A communication interface may provide for transmitting and receiving data through, for example, a wired or wireless network such as a local area network (LAN), a metropolitan area network (MAN), and/or a wide area network (WAN), for example, the Internet”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control and command systems of Padros by integrating the wireless communication system of Wood, thereby combining prior art elements to achieve a predictable result.  The benefit of the wireless communication system is that it foregoes the use of wires and similar physical constraints, thereby allowing for a system that is unencumbered by the limitations associated with a hardwired system.  Some of the more poignant benefits include the ability to add additional modules without the need to alter any of the previous wired systems, as well as the ability to upgrade the system without significant modification.  The Examiner would also note that, despite the lack of discussion regarding the communication within the system to and from the controller 50, the inclusion of some type of communication system is necessary for the function of the Padros device.  As such, it is not only likely, but rather necessary that some form of communication system be included in the Padros device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731